DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed September 10, 2021 and the information disclosure statement filed October 12, 2021.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement submitted October 12, 2021 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Stinchcomb (U.S. Pub. No. 2011/0106662 A1) in view of Nicol et al. (U.S. Pub. No. 2007/0234196 A1) (hereinafter “Nicol”).

Claims 1, 8, and 15: Stinchcomb, as shown, discloses the following limitations:
a processor (see at least ¶ [0224]: the online community may be implemented upon a system 500 such as that illustrated in FIG. 17. A member 501 may utilize an interface of a host device 502 to access a server 503 through a network 504. The host device 502 may be a conventional personal computer, or may be a smartphone, netbook, or other device capable of electronically communicating to a server 503 over a communications network 504. In some embodiments, the communication network 504 may comprise the Internet. Functions related to the operation of the online community may be performed on the server 503. The server 503 may include a network interface 507 for communicating with a host device 502; see also at least ¶¶ [0225]-[0233]) and 
a non-transitory memory storing program instructions (see at least ¶ [0224]: server may include storage 508 including one or more memory systems to store information relating to the operations of the online community. For example, the memory may include a database 509 for storing records of transactions performed between members on the web sites of the community and/or store graphics and pricing data on items offered for sale by members of the community. The server may include a section of memory 510 to store programs used for example, to provide for the streaming video and avatar animation features of some portions of the online community. The server 503 may also include a processor 505 and short term memory 506, such as RAM, for running the various programs associated with the online community; see also at least ¶¶ [0225]-[0233]), wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: 
receive electronic communications (see at least ¶ [0180]: as illustrated in FIGS. 5 and 6, a host may display multiple item images 315 at the same time. Each of the images 315 may be of a different item. Alternatively, each of the images 315 may be different images of the same item; see also at least ¶ [0182]: a window 385, as illustrated in FIG. 7, shows an enlarged view 319 of the item, a product description, a price for the item, and/or a link to add the item to the member’s purchase cart for purchasing. These additional details may help the potential buyer decide whether or not to purchase the item in question; Applicant’s specification states at ¶ [0075] that “the term ‘electronic marketing communication’ refers to any electronically generated information content provided by the promotion and marketing service to a consumer for the purpose of marketing a promotion, good, or service to the customer.” Thus, all of the product information presented to users during a Shop Live event (e.g., the item images, product description, a price for the item, and/or a link to add the item to the member’s purchase cart for purchasing) are electronic marketing communications), wherein the electronic communications comprise one or more electronic communication [data] encoded in electronic communication metadata of the electronic communications (see at least ¶¶ [0075], [0180], and [0182] and the analysis above; applicant’s specification states at ¶ [0080] that “The term ‘receipt identifier’ as used herein should be understood to refer to characters or encoded data identifying the occurrence of an event. A receipt identifier may refer to a date, time of day, or period of time that an event occurred. In some embodiments, the active media and the electronic marketing communications may be synchronized based at least in part on one or more receipt identifiers.” Thus, applicant’s specification acknowledges that any of the “characters or encoded data” that identifies occurrence of an event qualifies as a receipt identifier, and any of the data associated with the product information presented to users during a Shop Live event (e.g., the item images, product description, a price for the item, and/or a link to add the item to the member’s purchase cart for purchasing) is encoded data that identifies and evidences the occurrence of that information’s presentation during a Shop Live event); 
receive active media, wherein the active media corresponds to the electronic communications (see at least ¶ [0105]: Shop Live events are online shopping events having live, interactive shopping features. Shop Live events may provide an administrator, a guest curator, or event host the opportunity to broadcast live via webcam, including audio and video—i.e., active media—to an audience and share their favorite items or present items for sale in real time. During the event, members may watch the webcam audio/video stream, text chat, ask questions of the administrator, guest curator, or event host via text, purchase items, take part in polls, and utilize other Virtual Labs features; see also at least ¶ [0177] and FIGS. 4-9: video portion of a broadcast may appear in a video feed box 305. A representation of a host’s avatar may appear proximate the video feed box 305 in a host avatar box 307. A host may also present a live video feed via webcam or otherwise of one or more items which members attending the event may choose to discuss, comment on, or purchase; Applicant’s specification states at ¶ [0079] that “the term ‘active media’ as used herein should be understood to refer to video, audio, streaming content, or like content which may be sent in compressed form.” Thus, the broadcasts and live video feeds of the items for sale are active media; see also at least FIGS. 4-9), wherein the active media comprises one or more active media [data] encoded in active media metadata of the active media (see at least ¶¶ [0079], [0105], and [0177], FIGS. 4-9, and the analysis above; Again, examiner notes that Applicant’s specification states at ¶ [0080] that “The term ‘receipt identifier’ as used herein should be understood to refer to characters or encoded data identifying the occurrence of an event. A receipt identifier may refer to a date, time of day, or period of time that an event occurred. In some embodiments, the active media and the electronic marketing communications may be synchronized based at least in part on one or more receipt identifiers.” Thus, applicant’s specification acknowledges that any of the “characters or encoded data” that identifies occurrence of an event qualifies as a receipt identifier, and any of the data associated with the broadcasts and live video feeds of the items for sale presented during a Shop Live event are encoded data that identifies and evidences the occurrence of that information’s presentation during a Shop Live event); 
synchronize the active media and the electronic communications based at least in part on the one or more active media [data] and the one or more electronic communication [data] (see at least ¶¶ [0075], [0079], [0105], [0177], [0180], and [0182], FIGS. 4-9, and the analysis above. When the Shop Live event is presented, it merges broadcasts and live video feeds of the items for sale with data associated with the product information presented to users during a Shop Live event (e.g., the item images, product description, a price for the item, and/or a link to add the item to the member’s purchase cart for purchasing)—thereby synchronizing the active media and electronic communications. This is based on data encoding these items—i.e., the respective receipt identifiers; see also at least ¶ [0090]: a person may be required to first register as a member of the online community. A person may register to become a member of the community by selecting a “Register” link which may be provided in one or more of the community web pages, for example in a home page associated with the online community. Prospective members may be required to provide a valid e-mail address, a unique username, and a password; ¶ [0093]: a username chosen by a member may be used as a unique identifier. Email addresses, unique usernames, and unique identifiers are receipt identifiers because they evidence receipt of website identities; see also at least ¶¶ [0096] and [0176]); and 
provide a synchronous integration interface, wherein the synchronous integration interface comprises renderings of the electronic communications and the active media and is configured to receive active updates to one or more promotion components associated with the electronic communications (see at least ¶¶ [0075], [0079], [0105], [0177], [0180], and [0182], FIGS. 4-9, and the analysis above. When the Shop Live event is presented, it merges broadcasts and live video feeds of the items for sale with data associated with the product information presented to users during a Shop Live event (e.g., the item images, product description, a price for the item, and/or a link to add the item to the member’s purchase cart for purchasing); see also at least ¶ [0096]: a member who is a seller, or who wishes to promote various items which can be found for sale within the online community, may schedule a time at which to hold a live interactive shopping event; see also at least ¶ [0176]: illustrated in FIGS. 4-9 are examples of portions of web pages depicting virtual workshop rooms that may be utilized by members during Shop Live events to interact with each other and with event moderators, administrators, or hosts (who may be community members or guests) by, for example, live audio/video feeds, text chat, and/or through their actions performed by their avatars).

Although Stinchcomb discloses synchronizing electronic communications with active media based on data encoded in the respective metadata of these content types, Stinchcomb does not explicitly disclose the data used in the synchronization are timestamps. 
However, Nicol, as shown, teaches the following limitations:
timestamps encoded in the electronic communication metadata of the electronic communications (see at least ¶ [0142]: time stamps may be determined, for example, in an automated or manual fashion for each of the viewgraphs in which each time stamp is a temporal marker in the speaker presentation. In one embodiment, this time stamp recordal may be automated using a user interface as may be included, for example, in the journaling tool 1124; see also at least ¶ [0143]: the journaling tool may use, for example, Windows Media Technologies from Microsoft Corporation, to integrate timestamp information that may be recorded also using the journaling tool as previously described; see also at least ¶ [0144]: Each of the different media streams, such as the AVI file, may be indexed with the time-stamp information, as may be gathered and stored in the time-stamp file. In one embodiment, a commercially available Microsoft tool, vidtoasf, may be used to produce a file that includes the time stamp information integrated into the AVI file. This tool outputs such a file in a commercially specified file format, the ASF or Active Stream File format that may be served or provided by a software server, for example, written using Microsoft Windows Media Technologies. The ASF file has the time stamp information embedded in it such that a DejaView player may trap and respond to viewgraph change events as the ASF stream the player is receiving plays out. The player then interprets these events using scripting logic within DejaView that updates the slideshow, notes and controls of the tool. In other words, the ASF file may be received by the DejaView player. As the ASF stream is received, the Windows Media Player ActiveX controls used by the player to present the stream is able to raise events corresponding to the timestamps detected in the stream. These events may be trapped and interpreted by scripting logic included in the player; see also at least ¶¶ [0147], [0153], and [0165]);
timestamps encoded in the active media metadata of the active media (see at least ¶¶ [0142]-[0144], [0147], [0153], and [0165] and the analysis above); and
synchronize the active media and the electronic communications based at least in part on the one or more active media timestamps and the one or more electronic communication timestamps and the one or more electronic communication timestamps (see at least ¶ [0139]: this journaling application, in functional terms, provides a user with the capability of capturing multimedia content and related information to create a synchronized multimedia presentation. For example, a seminar style presentation may be captured digitally in real-time. Using certain post-processing techniques, within a very short period thereafter, additional information is combined and synchronized therewith. The new presentation is then made available on a network such as the Internet through a media journal player; see also at least ¶¶ [0142]-[0144], [0147], [0153], and [0165]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the synchronization techniques taught by Nicol with the systems for performing interactive online shopping disclosed by Stinchcomb, because Nicol teaches at ¶ [0091] that one benefit using these techniques is that “each of the multimedia data items may be presented for a longer time period than using the prior art slide show technique improving recall and depth of processing of a particular set of objects when presented to a user. In other words, the combined temporal and spatial presentation of the foregoing technique provides coherence in associating content from the same grouping of objects with each other” and at ¶ [0139] that these techniques “allows the user to view the whole presentation, or allows for seeking to different places in the presentation while maintaining the synchronization.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the synchronization techniques taught by Nicol with the systems for performing interactive online shopping disclosed by Stinchcomb, because the claimed invention is merely a combination of old elements (the synchronization techniques taught by Nicol and the systems for performing interactive online shopping disclosed by Stinchcomb), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 2, 9, and 16: The combination of Stinchcomb and Nicol teaches the limitations as shown in the rejections above. Further, Stinchcomb, as shown, discloses the following limitations:
wherein the synchronous integration interface comprises a promotion expiration indicator configured to indicate a promotion duration period (see at least ¶ [0202]: the Time Machine may display recently listed items flying through time and space in multiple different configurations. FIGS. 15A, 15B, and 15C illustrate embodiments of three different configurations of the Time Machine selectable using configuration buttons 430. The Time Machine may also include a representation of a clock 440 indicating the time that the foremost item displayed was listed or sold. A member may adjust the clock 440 to show items listed at various times using, for example, a scroll wheel of a computer mouse. The representations of the items in the Time Machine interface may be labeled with the time that elapsed since they were listed or sold. In another embodiment, the Time Machine may display items on a grid and may allow members to select from different viewing modes including, for example, Just Listed, Expiring Soon, and Just Sold according to a selection of buttons 450 (FIG. 16); see also at least ¶ [0206]: a single listing payment may allow a member to keep an item posted for a limited time period. If the item is not sold within this time period, the item may expire or the member may choose re-list the item and pay another listing fee).

Claims 3, 10, and 17: The combination of Stinchcomb and Nicol teaches the limitations as shown in the rejections above. Further, Stinchcomb, as shown, discloses the following limitations:
wherein the synchronous integration interface comprises a promotion queue configured to indicate one or more subsequent promotions (see at least ¶ [0202]: the Time Machine may display recently listed items flying through time and space in multiple different configurations. FIGS. 15A, 15B, and 15C illustrate embodiments of three different configurations of the Time Machine selectable using configuration buttons 430. The Time Machine may also include a representation of a clock 440 indicating the time that the foremost item displayed was listed or sold. A member may adjust the clock 440 to show items listed at various times using, for example, a scroll wheel of a computer mouse. The representations of the items in the Time Machine interface may be labeled with the time that elapsed since they were listed or sold. In another embodiment, the Time Machine may display items on a grid and may allow members to select from different viewing modes including, for example, Just Listed, Expiring Soon, and Just Sold according to a selection of buttons 450 (FIG. 16); see also at least ¶ [0206]. The Time Machine features includes a listing of previous and subsequent promotions given one of the promotions in the middle of the stream).

Claims 5, 12, and 19: The combination of Stinchcomb and Nicol teaches the limitations as shown in the rejections above. Further, Stinchcomb, as shown, discloses the following limitations:
wherein the synchronous integration interface comprises an active notification configured to indicate availability of the electronic communications (see at least ¶¶ [0075], [0079], [0105], [0177], [0180], and [0182], FIGS. 4-9, and the analysis above. When the Shop Live event is presented, it merges broadcasts and live video feeds of the items for sale with data associated with the product information presented to users during a Shop Live event (e.g., the item images, product description, a price for the item, and/or a link to add the item to the member’s purchase cart for purchasing); see also at least ¶ [0096]: a member who is a seller, or who wishes to promote various items which can be found for sale within the online community, may schedule a time at which to hold a live interactive shopping event; see also at least ¶ [0176]: illustrated in FIGS. 4-9 are examples of portions of web pages depicting virtual workshop rooms that may be utilized by members during Shop Live events to interact with each other and with event moderators, administrators, or hosts (who may be community members or guests) by, for example, live audio/video feeds, text chat, and/or through their actions performed by their avatars).

Claims 6, 13, and 20: The combination of Stinchcomb and Nicol teaches the limitations as shown in the rejections above. Further, Stinchcomb, as shown, discloses the following limitations:
wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: 
receive, via a production control manager, the active updates to the one or more promotion components in response to dual delivery management circuitry receiving an audio trigger (see at least ¶ [0228]: the administrator, host, or moderator 610 may broadcast a live audio and/or video feed of a presentation utilizing a camera 630. The camera 630 may be a video camera, a webcam, or any other form of camera capable of capturing and transmitting audio and/or video. A still camera may also be present in the studio for the capture and/or transmission of images of the administrator, host, or moderator. The camera 630 may communicate with a computer 640, which may in turn communicate with a network 504 for transmitting a broadcast sales pitch of the host or moderator 610. The camera 630 may in some embodiments communicate directly with the network 504; see also at least ¶¶ [0075], [0079], [0096], [0105], [0176]-[0177], [0180], and [0182] and FIGS. 4-9).

Claims 7 and 14: The combination of Stinchcomb and Nicol teaches the limitations as shown in the rejections above. Further, Stinchcomb, as shown, discloses the following limitations:
wherein the production control manager is configured to indicate one or more synchronous integration identifiers associated with the synchronous integration interface (see at least ¶ [0093]: According to one embodiment, a username chosen by a member may be used as a unique identifier. A username chosen by a member who wishes to become a seller within the online community may also be used for the seller's shop name. By naming the shop name with the seller's username, potential buyers may more easily determine to whom a particular online shop belongs. This capability may permit, for example, a shopper to send a shop owner a message with a question related to an item for sale in the shop; see also at least ¶¶ [0075], [0079], [0096], [0105], [0176]-[0178], [0180]-[0182], and [0210] and FIGS. 4-9).


Claims 4, 11, and 18 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Stinchcomb (U.S. Pub. No. 2011/0106662 A1) in view of Nicol et al. (U.S. Pub. No. 2007/0234196 A1) (hereinafter “Nicol”) and further in view of Mason et al. (U.S. Pub. No. 2011/0313840 A1) (hereinafter “Mason”).

Claims 4, 11, and 18: The combination of Stinchcomb and Nicol teaches the limitations as shown in the rejections above. Further, Stinchcomb, as shown, discloses the following limitations:
wherein the one or more promotion components comprise a promotional value […] and an active sync component (see at least ¶¶ [0075], [0079], [0105], [0177], [0180], and [0182], FIGS. 4-9, and the analysis above. When the Shop Live event is presented, it merges broadcasts and live video feeds of the items for sale with data associated with the product information presented to users during a Shop Live event (e.g., the item images, product description, a price for the item, and/or a link to add the item to the member’s purchase cart for purchasing); see also at least ¶ [0096]: a member who is a seller, or who wishes to promote various items which can be found for sale within the online community, may schedule a time at which to hold a live interactive shopping event; see also at least ¶ [0176]: illustrated in FIGS. 4-9 are examples of portions of web pages depicting virtual workshop rooms that may be utilized by members during Shop Live events to interact with each other and with event moderators, administrators, or hosts (who may be community members or guests) by, for example, live audio/video feeds, text chat, and/or through their actions performed by their avatars).

Stinchcomb does not explicitly disclose, Nicol does not explicitly teach, but Mason, as shown, teaches the following limitations:
wherein the one or more promotion components comprise […] a discount value (see at least ¶ [0098] and FIG. 5: the consumer must fulfill discount offers by either receiving the service or using the good to obtain an Experience Point. Three Experience Points achieve bronze status, five Experience Points achieve silver status and thirteen Experience Points achieve gold status. Although three, five and thirteen Experiences are discussed above, any number of Experiences are contemplated. Experiences are redeemed at a level of percentage off the sale price depending on the rung of the ladder achieved. For example, the bronze status is 10% off the sale price, silver status is 15% off the sale price, and gold status is 25% off the sale price; see also at least ¶¶ [0088]-[0094]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for creating and managing pooled discounts taught by Mason with the systems for performing interactive online shopping disclosed by Stinchcomb (as modified by Nicol), because Mason teaches that these techniques “reduce or eliminate the out-of-pocket expenses for advertising and marketing the goods or services that the merchant must usually pay, and the merchant receives the revenue generated from the sales of the discounted goods or services before actually providing those goods or services.” Mason at ¶ [0006]. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for creating and managing pooled discounts taught by Mason with the systems for performing interactive online shopping disclosed by Stinchcomb (as modified by Nicol), because the claimed invention is merely a combination of old elements (the techniques for creating and managing pooled discounts taught by Mason, the synchronization techniques taught by Nicol, and the systems for performing interactive online shopping disclosed by Stinchcomb), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to synchronized media and advertising systems.
Abraham (U.S. Pub. No. 2017/0195271 A1) (convergence of social enterprise and digital telephony); 
Drobychev et al. (U.S. Pat. No. 9,659,080 B1) (constraint-based placement of object replicas in a distributed storage system); and
Pfeiffer et al. (“The Continuous Media Web: a distributed multimedia information retrieval architecture extending the World Wide Web”, Multimedia Systems (2005) 10(6): 544–558, Published online 8 August 2005).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622